DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed May 4, 2022 has been entered. Claims 1-4, 6-8, 10-14, 16-19, and 21-24 remain pending in the application. Applicant’s amendments to the Claims and Specification have overcome the objections set forth in the Non-Final Office Action mailed February 4, 2022. Applicant’s amendments to the Claims have overcome the 112(b) rejection previously set forth in the Non-Final Office Action mailed February 4, 2022.  

Claim Objections
Claims 17 and 19 are objected to because of the following informalities:
In claim 17, line 5: “a” should be inserted before “blood flow sensor”;
In claim 19, line 4: “a lower” should be “the lower”.
Appropriate correction is required.






Claim Rejections - 35 USC § 101
 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-2, 4, 6, 7, 10-12, 16-18, and 21-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-2, 4, 6, 7, 10-12, 16-18, and 21-24 are directed to a method of processing EMG signals using a computational algorithm, which is an abstract idea.  Claims 1-2, 4, 6, 7, 10-12, 16-18, and 21-24 do not include additional elements that integrate the exception into a practical application or that are sufficient to amount to significantly more than the judicial exception for the reasons provided below which are in line with the 2014 Interim Guidance on Patent Subject Matter Eligibility (Federal Register, Vol. 79, No. 241, p 74618, December 16, 2014), the July 2015 Update on Subject Matter Eligibility (Federal Register, Vol. 80, No. 146, p. 45429, July 30, 2015), the May 2016 Subject Matter Eligibility Update (Federal Register, Vol. 81, No. 88, p. 27381, May 6, 2016), and the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 4, page 50, January 7, 2019).
The analysis of claim 1 is as follows:
Step 1: Claim 1 is drawn to a process.
Step 2A – Prong One: Claim 1 recites an abstract idea.  In particular, claim 1 recites the following limitations:  “receiving motion data…; receiving blood flow data…, determining a compliance determination associated with venous thromboembolism (VTE) preventative measures…based on the received motion data and blood flow data; and providing feedback based on the compliance determination to the patient…to guide the patient to perform the series of requested motions.”
These elements of claim 1 are drawn to an abstract idea since they involve a mental process that can be practically performed in the human mind including observation, evaluation, judgment, and opinion and using pen and paper.
Step 2A – Prong Two: Claim 1 recites the following limitations that are beyond the judicial exception:  “receiving motion data at a computing device from a motion sensor while a patient performs a series of requested motions; receiving blood flow data at the computing device from a blood flow sensor while patient performs the series of requested motions, determining a compliance determination associated with venous thromboembolism (VTE) preventative measures at the computing device based on the received motion data and blood flow data; and providing feedback based on the compliance determination to the patient via a human machine interface to guide the patient to perform the series of requested motions.”
These elements of claim 1 do not integrate the exception into a practical application of the exception.  In particular, the elements of receiving data during patient motion are merely adding insignificant extra-solution activity to the judicial exception, i.e., mere data gathering at a higher level of generality - see MPEP 2106.04(d) and MPEP 2106.05(g).  Furthermore, the elements of the computing device and human-machine interface are merely an instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.04(d) and MPEP 2106.05(f).  
Step 2B: Claim 1 does not recite additional elements that amount to significantly more than the judicial exception itself.  In particular, the recitation “receiving motion data at a computing device from a motion sensor while a patient performs a series of requested motions [and] receiving blood flow data at the computing device from a blood flow sensor while patient performs the series of requested motions” does not qualify as significantly more because these limitations are merely insignificant extrasolution activity to the judicial exception, e.g., mere data gathering in conjunction with the abstract idea that uses conventional, routine, and well known elements or simply displaying the results of the algorithm that uses conventional, routine, and well known elements.  In particular, the motion sensor is nothing more than an accelerometer, a gyroscopes, or a magnetometer on a wearable device.  Such sensors are composed of conventional detecting components known by one of skill in the art as evidenced by:
 U.S. Patent Application Publication No. 20150065893 (Ye) discloses wearable devices which include conventional and well-known motion sensor such as gyroscopes, accelerometers, and magnetometers. (Paragraphs [0003], [0041], and [0049] of Ye).
Also, the blood flow sensor is nothing more than an ultrasound device or a doppler device on a wearable device.  Such sensors are composed of conventional detecting components known by one of skill as evidenced by:
U.S. Patent Application Publication No. 2008/0108930 (Weitzel) discloses that ultrasound and Doppler ultrasound devices are conventional and well-known motion sensor. (Paragraphs [0008]-[0009] of Weitzel).
Further, the elements of the computing device and the human machine interface do not qualify as significantly more because this limitation is simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int’l, 110 USPQ2d 1976 (2014)) and/or a claim to an abstract idea requiring no more than being stored on a computer readable medium which is a well-understood, routine and conventional activity previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int’l, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)).
Hence, these additional elements individually do not integrate the exception into a practical application and do not amount to significantly more than the above-judicial exception (the abstract idea). Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually.  There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology.  There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated.  There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome.  Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.
In view of the above, independent claim 1 fails to recite patent-eligible subject matter under 35 U.S.C. 101. 
Claim 17 is a system claim, i.e., drawn to a machine, describing a system that includes a motion sensor, blood flow sensor, and computing device along with the abstract idea of claim 1.  As previously mentioned, the motion sensor, blood flow sensor, and computer device do not integrate the exception into a practical application or amount to significantly more than the judicial exception for the same  reasons as applied above with respect to the rejection of claim 1.
Hence, these additional elements individually do not integrate the exception into a practical application and do not amount to significantly more than the above-judicial exception (the abstract idea). Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually.  There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology.  There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated.  There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome.  Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.
Claim 11 is a computer program product claim, i.e., drawn to a machine, describing a series of instructions executable by a processor in which the instructions are the abstract idea of claim 1. The elements of the computer program product, readable medium, and processor do not integrate the exception into a practical application since they are merely an instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.04(d) and MPEP 2106.05(f).  
The elements of the computer program product, readable medium, and processor do not qualify as significantly more because this limitation is simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int’l, 110 USPQ2d 1976 (2014)) and/or a claim to an abstract idea requiring no more than being stored on a computer readable medium which is a well-understood, routine and conventional activity previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int’l, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)).
 Hence, these additional elements individually do not integrate the exception into a practical application and do not amount to significantly more than the above-judicial exception (the abstract idea). Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually.  There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology.  There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated.  There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome.  Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.
Claims 2, 4, 6, 7, 10, 12, 16, 18, and 21-24 depend from independent claims 1, 11, and 17, respectively, recite the same abstract idea as the independent claims, and fail to cure the deficiencies of the independent claims by merely reciting additional abstract ideas, further limitations on the abstract idea already recited, or limitations related to the sensors whose analysis was already provided indicating that they do not integrate the abstract idea into a practical application and/or is significantly more than the judicial exception. 
In view of the above, the additional elements of claims 2, 4, 6, 7, 10, 12, 16, 18, and 21-24 individually do not integrate the exception into a practical application and do not amount to significantly more than the above-judicial exception (the abstract idea).  Looking at the limitations of each claim as an ordered combination in conjunction with the claims from which they depend (that is, as a whole) adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology.  There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated.  There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome.  Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Regarding claims 1-4, 6, 8, 11-14, 17-19, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Aarts (WO 2008152544) (previously cited), in view of Horst (US 8353854) (previously cited) and Tran (U.S. Patent No. 20130172691). 
Regarding claim 1, Aarts teaches a method for reducing the risk of deep vein thrombosis
comprising the step of stimulating active voluntary movement of a leg muscle by the user by means of a user interface. The method is adapted to present the patient with instructions related to the active voluntary movement to be performed, to detect and receive motion data from a wearable accelerometer (i.e., motion sensor) mounted, e.g., at the ankles, to analyze the received motion data to determine accurate execution of the series of requested motions by the patient, and to provide feedback based on the compliance determination to the patient via a human-machine interface to guide the patient to perform accurate the series of requested motions. provide feedback to the patient to guide the patient to accurately execute the series of requested motions. (Page 2, lines 16-33; Page 3, lines 1-10). 
Aarts, however, fails to teach the limitations: “receiving blood flow data at the computing device from a blood flow sensor while the patient performs the series of requested motions, wherein the blood flow data includes at least one of: flow volume, mean velocity, peak velocity, or vein area” and “determining a compliance determination associated with venous thromboembolism (VTE) preventive measures at the computing device based on the received motion data and blood flow data”. 
Horst, in the same field of endeavor, relates to an invention of a deep vein thrombosis (DVT) prevention device. Horst teaches (Figure 6) a method for analyzing the received motion and blood flow data to determine compliance with venous thromboembolism (VTE) preventive measures on a computing device, whereby a medical professional sets up the DVT prevention device with appropriate limits for range of motion and minimum time between ankle movements, attaches the device on the patient, and monitors whether too much time has elapsed since the last flexion of the ankle, thereby determining and reporting patient compliance. (Col 2. Lines 52-55; Col. 4, lines 35-67). 
In the flowchart of Figure 6, step 606 determines if the specified time has elapsed in order to initiate movement of the ankle. The "specified time" can be determined by any suitable manner including a dynamic algorithm that approximates blood flow in the leg by taking into account the frequency of movement, the intensity of active movement, and the patients age and condition, and which can be determined though clinical studies of different patients using the device while monitoring blood flow (i.e., determining a compliance determination associated with venous thromboembolism (VTE) preventive measures at the computing device based on the received motion data and blood flow data). (Col. 5, lines 5-10).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aarts to include the step of “determining a compliance determination associated with venous thromboembolism (VTE) preventive measures at the computing device based on the received motion data and blood flow data” of Horst. Doing so helps a medical practitioner assess compliance by determining whether the specified time between movements has elapsed and the appropriate time for the next movement. (Col. 4, lines 52-54).
Tran, in a related field of endeavor, teaches a patient monitoring system whereby the patient may wear one or more wearable patient monitoring appliances such as wrist-watches or clip on devices to monitor the patient. Such wearable appliances may include sensors (40), for example devices for sensing ECG, EKG, blood pressure, sugar level, blood-oxygen levels and pulse rate, among others (i.e., receiving blood flow data at the computing device from a blood flow sensor). (Paragraph [0051]). The system can orally instruct the patient via the health practitioner to conduct specific physical activities such as specific arm movements, walking, bending, among others (i.e., while the patient performs the series of requested motions). (Paragraph [0167]). 
 In one alternative embodiment, Tran teaches a trans-cranial Doppler velocimetry sensor (i.e., blood flow sensor) that provides a non-invasive technique for measuring blood flow in the brain. The data collected to determine the blood flow may include values such as the pulse cycle, blood flow velocity, end diastolic velocity, peak systolic velocity, mean flow velocity, total volume of cerebral blood flow, flow acceleration, the mean blood pressure in an artery, and the pulsatility index, or impedance to flow through a vessel (i.e., the blood flow data includes at least one of: flow volume, mean velocity, peak velocity, or vein area). (Paragraph [0289]). The trans-cranial Doppler velocimetry sensor is similar in function to the “blood flow sensor” claimed in that both sensors provide information on blood flow parameters that, in turn, allow for a condition of the blood vessel to be derived.  In addition to the above techniques to detect stroke attack, the system can detect numbness or weakness of the leg, especially on one side of the body. The system detects sudden trouble walking, dizziness, loss of balance or coordination, (Paragraphs [0289]-[0290]), which can be indicative of VTE. 
 As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aarts to incorporate the step of “receiving blood flow data at the computing device from a blood flow sensor while the patient performs the series of requested motions, wherein the blood flow data includes at least one of: flow volume, mean velocity, peak velocity, or vein area” of Tran. Doing so allows the condition of a blood vessel to be derived, including conditions such as stenosis, vasoconstriction, irreversible stenosis, vasodilation, compensatory vasodilation, hyperemic vasodilation, vascular failure, among others, (Paragraph [0289]), all of which can have an obstructive effect on blood flow similar to deep vein thrombosis/venous thromboembolism. 
Regarding claim 2, Aarts further teaches “receiving the motion data from the motion sensor comprises receiving motion data for a lower extremity joint”. (Page 2, lines 16-33).
Regarding claim 3, Horst further teaches a method in which a patient may use a computer to surf the internet or play a game to enhance blood flow. In surfing the internet or playing a computer game, the patient is being “present[ed] a series of targets on a display instructing the patient” to perform a function.  During this activity, the patient’s right ankle position may determine the left/right location of a computer curser and the left ankle position may determine the up/down location of the curser (i.e., patient moves a virtual object on the display though the series of requested motions by moving a lower extremity joint). (Col. 2, lines 60-67; Col. 3, lines 1-3).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aarts to incorporate the step of “presenting a series of targets on display instructing the patient to move a virtual object on a display through the series of requested motions by moving a lower extremity joint” of Horst. Doing so provides a computer connection that may significantly enhance patient compliance, which is a major problem with existing devices. (Col. 3, lines 3-5).
Regarding claim 4, Horst further teaches “adjusting at least one of a speed, frequency, and timing of the requested motions to the patient based, at least in part, on analyzed patient-specific data.” (Col. 2, lines 56-59). Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the step of adjusting the frequency of motion for the requested motions of Aarts because it would tailor the exercise based on the patient’s range of motion. (Col. 3, lines 14-16).
Regarding claim 6, Aarts further teaches “providing the feedback in a form of at least one of: visual, audio, textual, or vibratory feedback at an end of a movement execution to inform the user about how well the movement was executed”. (Page 3, lines 7-10).
Regarding claim 8, Horst further teaches (Figure 6) “analyzing blood flow data to determine a risk for deep vein thrombosis (DVT)”. (Col. 4, lines 57-67). Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the step of “analyzing blood flow data to determine a risk for deep vein thrombosis (DVT))” in the method of Aarts because doing so helps a medical practitioner assess patient compliance by assuring adequate total movement over a period of time. For example, the patient may perform enough movements in free-movement mode to delay future activations of the device, or the patient may actively resist the movement to exercise the calf muscles and promote enhanced blood flow beyond that of passive movement. (Col. 1, lines 46-57).
Regarding claim 11, Aarts teaches a foot-wearable computer program product for reducing the risk of deep vein thrombosis comprising: a controller consisting of a processor that executes instructions of the computer program stored in its associated memory that is adapted to present the patient with instructions related to the active voluntary movement to be performed, to detect and receive motion data from a wearable accelerometer (i.e., motion sensor) mounted, e.g., at the ankles, to analyze the received motion data to determine accurate execution of the series of requested motions by the patient, and to provide feedback based on the compliance determination to the patient via  a human- machine interface to guide the patient to perform accurate the series of requested motions. (Page 2, lines 16-33; Page 3, lines 1-10). 
Aarts, however, fails to teach the limitations to “receive blood flow data at the computing device from a blood flow sensor while the patient performs the series of requested motions, wherein the blood flow data includes at least one of: flow volume, mean velocity, peak velocity, or vein area” and “determine a compliance determination associated with venous thromboembolism (VTE) preventive measures based on the received motion and blood flow data.” 
Horst, in the same field of endeavor, relates to an invention of a deep vein thrombosis (DVT) prevention device with an embedded computer, software control system, sensors, and a coupling to the ankle and the foot (Col 1, lines 36-45). Horst teaches (Figure 6) a device for analyzing the received motion data to determine venous thromboembolism (VTE) compliance, whereby a medical professional sets up the DVT prevention device with appropriate limits for range of motion and minimum time between ankle movements, attaches the device on the patient, and monitors whether too much time has elapsed since the last flexion of the ankle. (Col. 4, lines 35-67). 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aarts to “determine a compliance determination associated with venous thromboembolism (VTE) preventative measures based on the received motion and blood flow data” of Horst. Doing so helps a medical practitioner assess compliance by determining whether the specified time between movements has elapsed and the appropriate time for the next movement. (Col. 4, lines 52-54).
Tran, as previously discussed, teaches a patient monitoring system whereby the patient may wear one or more wearable patient monitoring appliances such as wrist-watches or clip on devices to monitor the patient. Such wearable appliances may include sensors (40), for example devices for sensing ECG, EKG, blood pressure, sugar level, blood-oxygen levels and pulse rate, among others (i.e., receive blood flow data from a blood flow sensor). (Paragraph [0051]). The system can orally instruct the patient via the health practitioner to conduct specific physical activities such as specific arm movements, walking, bending, among others (i.e., while the patient performs the series of requested motions). (Paragraph [0167]). 
 In one alternative embodiment, Tran teaches a trans-cranial Doppler velocimetry sensor (i.e., blood flow sensor) that provides a non-invasive technique for measuring blood flow in the brain. The data collected to determine the blood flow may include values such as the pulse cycle, blood flow velocity, end diastolic velocity, peak systolic velocity, mean flow velocity, total volume of cerebral blood flow, flow acceleration, the mean blood pressure in an artery, and the pulsatility index, or impedance to flow through a vessel (i.e., the blood flow data includes at least one of: flow volume, mean velocity, peak velocity, or vein area). (Paragraph [0289]).
The trans-cranial Doppler velocimetry sensor is similar in function to the “blood flow sensor” claimed in that both sensors provide information on blood flow parameters that, in turn, allow for a condition of the blood vessel to be derived.  In addition to the above techniques to detect stroke attack, the system can detect numbness or weakness of the leg, especially on one side of the body. The system detects sudden trouble walking, dizziness, loss of balance or coordination, (Paragraphs [0289]-[0290]), which can be indicative of VTE.
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aarts to incorporate the step of “receiving blood flow data at the computing device from a blood flow sensor while the patient performs the series of requested motions, wherein the blood flow data includes at least one of: flow volume, mean velocity, peak velocity, or vein area” of Tran. Doing so may allow the condition of an blood vessel to be derived, including conditions such as stenosis, vasoconstriction, irreversible stenosis, vasodilation, compensatory vasodilation, hyperemic vasodilation, vascular failure, among others, (Paragraph [0289]), all of which can have an obstructive effect on blood flow similar to deep vein thrombosis/venous thromboembolism. 
Regarding claim 12, Aarts further teaches a computer program product capable of “receiving motion data from the motion sensor comprises receiving motion data for a lower extremity joint”. (Page 2, lines 16-33).
Regarding claim 13, Horst further teaches that a patient may use a computer to surf the internet or play a game to enhance blood flow. In surfing the internet or playing a computer game, the patient is being “present[ed] a series of targets on a display instructing the patient” to perform a function. During this activity, the patient’s right ankle position may determine the left/right location of a computer curser and the left ankle position may determine the up/down location of the curser (i.e., instructing the patient to move a cursor on the display though the series of requested motions). (Col. 2, lines 60-67; Col. 3, lines 1-3).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aarts to incorporate within the computer program the feedback step of “presenting a series of targets on display instructing the patient to move a virtual object on a display through the series of requested motions by moving a lower extremity joint” of Horst. Doing so provides a computer connection that may significantly enhance patient compliance, which is a major problem with existing devices. (Col. 3, lines 3-5).
Regarding claim 14, as previously stated, Horst further teaches (Figure 6) an algorithm for “analyzing the blood flow data to determine a risk for deep vein thrombosis (DVT)”. (Col.
4, lines 57-67). Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aarts to include computer executable instructions to perform the steps of “receiving venous flow data corresponding to the received motion data; and analyzing the received venous flow data to determine a risk for deep vein thrombosis (DVT)” of Horst because doing so helps a medical practitioner assess patient compliance by assuring adequate total movement over a period of time. For example, the patient may perform enough movements in free-movement mode to delay future activations of the device, or the patient may actively resist the movement to exercise the calf muscles and promote enhanced blood flow beyond that of passive movement. (Col. 1, lines 46-57).
Regarding claim 17, Aarts teaches a system for reducing the risk of deep vein thrombosis
comprising: a wearable sensor comprising at least one motion sensor, i.e., accelerometer, mounted at the ankles for detecting and recording general motion of the user, and a computing device, i.e., processor, configured to receive the motion data transmitted by the wearable sensor and execute instructions of a computer program stored in memory, i.e., method steps stated above. (Page 4, lines 12-23; Page 5, lines 20-21).
However, Aarts fails to teach the limitations of a “blood flow sensor to record blood flow data while a patient performs the series of requested motions, wherein the blood flow data includes at least one of: flow volume, mean velocity, peak velocity, or vein area”. 
Horst, in the same field of endeavor, relates to an invention of a deep vein thrombosis (DVT) prevention device with an embedded computer, software control system, sensors, and a coupling to the ankle and the foot (Col 1, lines 36-45). Horst teaches (Figure 6) a device for analyzing the received motion data to determine venous thromboembolism (VTE) compliance, whereby a medical professional sets up the DVT prevention device with appropriate limits for range of motion and minimum time between ankle movements, attaches the device on the patient, and monitors whether too much time has elapsed since the last flexion of the ankle. (Col. 4, lines 35-67). 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aarts to “determine a compliance determination associated with venous thromboembolism (VTE) preventative measures based on the received motion and blood flow data” of Horst. Doing so helps a medical practitioner assess compliance by determining whether the specified time between movements has elapsed and the appropriate time for the next movement. (Col. 4, lines 52-54).
Tran, as previously discussed, teaches a patient monitoring system whereby the patient may wear one or more wearable patient monitoring appliances such as wrist-watches or clip on devices to monitor the patient. Such wearable appliances may include sensors (40), for example devices for sensing ECG, EKG, blood pressure, sugar level, blood-oxygen levels and pulse rate, among others (i.e., blood flow sensor to record blood flow data). (Paragraph [0051]). The system can orally instruct the patient via the health practitioner to conduct specific physical activities such as specific arm movements, walking, bending, among others (i.e., while the patient performs the series of requested motions). (Paragraph [0167]). 
 In one alternative embodiment, Tran teaches a trans-cranial Doppler velocimetry sensor (i.e., blood flow sensor) that provides a non-invasive technique for measuring blood flow in the brain. The data collected to determine the blood flow may include values such as the pulse cycle, blood flow velocity, end diastolic velocity, peak systolic velocity, mean flow velocity, total volume of cerebral blood flow, flow acceleration, the mean blood pressure in an artery, and the pulsatility index, or impedance to flow through a vessel (i.e., the blood flow data includes at least one of: flow volume, mean velocity, peak velocity, or vein area). (Paragraph [0289]). The trans-cranial Doppler velocimetry sensor is similar in function to the “blood flow sensor” claimed in that both sensors provide information on blood flow parameters that, in turn, allow for a condition of the blood vessel to be derived.  In addition to the above techniques to detect stroke attack, the system can detect numbness or weakness of the leg, especially on one side of the body. The system detects sudden trouble walking, dizziness, loss of balance or coordination, (Paragraphs [0289]-[0290]), which can be indicative of VTE.
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aarts to incorporate the step of “receiving blood flow data at the computing device from a blood flow sensor while the patient performs the series of requested motions, wherein the blood flow data includes at least one of: flow volume, mean velocity, peak velocity, or vein area” of Tran. Doing so may allow the condition of an blood vessel to be derived, including conditions such as stenosis, vasoconstriction, irreversible stenosis, vasodilation, compensatory vasodilation, hyperemic vasodilation, vascular failure, among other, (Paragraph [0289]), conditions which result a similarly obstructive effect on blood flow as deep vein thrombosis/venous thromboembolism. 
Regarding claim 18, as previously discussed, Aarts teaches a system wherein “receiving the motion data comprises receiving the motion data for a lower extremity joint”. (Page 2, lines 16-33). 
Regarding claim 19, Horst further teaches that a patient may use a computer to surf the internet or play a game to enhance blood flow. In surfing the internet or playing a computer game, the patient is being “present[ed] a series of targets on a display instructing the patient” to perform a function. During this activity, the patient’s right ankle position may determine the left/right location of a computer curser and the left ankle position may determine the up/down location of the curser (i.e., instructing the patient to move a cursor on the display though the series of requested motions by moving a lower extremity joint). (Col. 2, lines 60-67; Col. 3, lines 1-3).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aarts to incorporate within the computer program the feedback step of “presenting a series of targets on display instructing the patient to move a virtual object on a display through the series of requested motions by moving a lower extremity joint” of Horst. Doing so provides a computer connection that may significantly enhance patient compliance, which is a major problem with existing devices. (Col. 3, lines 3-5).
Regarding claim 21, Horst teaches positioning the motion sensor (Horst, Col. 1, lines 36-45) and Tran teaches positioning the blood flow sensor (Tran, Paragraph [0051]) within a wearable device.
Regarding claim 22, Aarts teaches “providing feedback in real-time”. (Page 3, lines 11-14).
Regarding claims 23 and 24, Tran teaches wherein the blood sensor is an ultrasound device or a doppler device. (Paragraphs [0227], [0289]). 
15. Claims 7, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Aarts in view of Horst and Tran, as applied to claims 1, 11, and 17 above, further in view of Kord (U.S. Patent No. 2009/0312152) (previously cited).
Regarding claim 7, Aarts as modified by Horst and Tran teaches all of the limitations stated above except “providing a notification to notify the patient of a next exercise session according to performance and duration of a previous exercise session”.
Kord teaches an exercise monitoring method and system utilizing inertial sensors to collect data to monitor the performance of physical activity by an individual, the method comprising the steps of: (a) locating at least one inertial sensor on the individual; (b) collecting data from said at least one inertial sensor while the individual performs the physical activity; and (c) processing the data to determine the movements of the individual. (Paragraph [0029]). Kord further teaches “providing a notification to notify the patient of a next exercise session according to performance and duration of a previous exercise session” in the form of visual prompts or cues displayed on the monitor to which the individual must respond. For example, the individual may be provided with visual prompts showing the correct technique for performing the exercise and to repeat an according to their performance and duration of previous exercise session until the appropriate end position has been reached. (Paragraphs [0085]-[0088]).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aarts to include the step of “providing a notification to the patient of a next exercise session according to performance and duration of a previous exercise session” of Kord because doing so would ensure that the individual starts and finishes each exercise in the correct position and encourages or requires the individual performs complete cycles of the exercise. (Paragraph [0088]).
Regarding claims 10 and 16, Kord further teaches “determining a total time used by the patient to complete the series of requested motions”. (Paragraph [0037]). Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aarts to include the step of “analyzing the received motion data by determining a total time used by the patient to complete the series of requested motions” of Kord because doing so helps better evaluate, or “score”, a patient’s performance and technique related to their movements. (Paragraphs [0019] and [0037]).

Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6-8, 10-14, 16-19, and 21-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see “Remarks”, filed 05/04/2022, with respect to the rejection of claims 1-20 under 35 U.S.C. 103 have been fully considered. In view of the claim amendments, the rejection has been withdrawn. However, upon further consideration, a new ground of rejections were necessitated by the claim amendments are made in view of Tran.
Upon amending claim 1 to include the limitations: “receiving blood flow data at the computing device from a blood flow sensor while the patient performs the series of requested motions, wherein the blood flow data includes at least one of: flow volume, mean velocity, peak velocity, or vein area” and “determining a compliance determination associated with venous thromboembolism (VTE) preventive measures at the computing device based on the received motion data and blood flow data” and, similarly, amending claim 11 to include the limitations: “receive blood flow data at the computing device from a blood flow sensor while the patient performs the series of requested motions, wherein the blood flow data includes at least one of: flow volume, mean velocity, peak velocity, or vein area” and “determine a compliance determination associated with venous thromboembolism (VTE) preventive measures based on the received motion and blood flow data”, Applicant asserts that none of the cited references teach, suggest, or otherwise render obvious at least one of: flow volume, mean velocity, peak velocity, or vein area. However, this argument is rendered moot in view of the new ground of rejection made in view of Tran.
 	 In response to Applicant’s argument that there is no teaching, suggestion, or motivation
to combine the references, the examiner recognizes that obviousness may be established by
combining or modifying the teachings of the prior art to produce the claimed invention where
there is some teaching, suggestion, or motivation to do so found either in the references
themselves or in the knowledge generally available to one of ordinary skill in the art. See In re
Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d
1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d
1385 (2007). In this case, Aarts may be combined with Horst and Tran to anticipate the claims as
they are each related to methods and systems of wearable patient monitoring devices that may be used to monitor the risk of conditions that obstruct blood flow, such as deep vein thrombosis. Furthermore, Tran specifically teaches a trans-cranial Doppler velocimetry, a blood flow sensor for measuring blood flow in the brain, which includes values such as the blood flow velocity, peak systolic velocity, mean flow velocity, total volume of cerebral blood flow (i.e., flow volume, mean velocity, peak velocity, or vein area). (Tran, Paragraph [0289]). The trans-cranial Doppler velocimetry sensor is similar in function to the “blood flow sensor” claimed in that both sensors provide information on blood flow parameters that, in turn, allow for a condition of the blood vessel to be derived.  In addition to the above techniques to detect stroke attack, the system can detect numbness or weakness of the leg, especially on one side of the body. The system detects sudden trouble walking, dizziness, loss of balance or coordination, (Paragraphs [0289]-[0290]), which can be indicative of VTE.
This rationale to combine the references is reasoned as one of common knowledge in the art would understand to incorporate the steps of “determining a compliance determination associated with venous thromboembolism (VTE) preventive measures at the computing device based on the received motion data and blood flow data” and "receiving blood flow data at the computing device from a blood flow sensor while the patient performs the series of requested motions, wherein the blood flow data includes at least one of: flow volume, mean velocity, peak velocity, or vein area” to Aarts. 
As stated previously, doing so helps a medical practitioner assess compliance by determining whether the specified time between movements has elapsed and the appropriate time for the next movement, (Horst, Col. 4, lines 52-54), and may allow the condition of a blood vessel to be derived, (Tran, Paragraph [0289]), whereby any detect impedance to flow through a vessel or numbness or weakness of the leg can be a sign of deep vein thrombosis/venous thromboembolism.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Om A. Patel whose telephone number is (571)272-6331. The examiner can normally be reached Monday - Friday 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OM PATEL/Examiner, Art Unit 3791                                                                                                                                                                                                        5/13/2022

/MATTHEW KREMER/Primary Examiner, Art Unit 3791